Exhibit 10.1

CONFIDENTIAL TREATMENT

COY-10-PC/F269-1

S10/1-140791381

200311994M

4 March 2011

Ms. Grace Yow

Managing Director and Vice President

FLUIDIGM SINGAPORE PTE. LTD.

Block 1026, #07-3532

Tai Seng Avenue

Singapore 534413

Dear Ms. Yow,

APPLICATION FOR PIONEER INCENTIVE - MANUFACTURING

1. Please refer to your application for a Pioneer Incentive - Manufacturing
dated 4 August 2009 and any subsequent revisions.

2. We are pleased to inform you that the Minister has agreed to grant a [†]-year
Pioneer Incentive - Manufacturing, to your Singapore Company, FLUIDIGM SINGAPORE
PTE. LTD., subject to the following terms and conditions:

 

  (a) The Production Day shall be 1 January 2010.

 

  (b) To qualify for the first incentive tranche of [†] years of Pioneer
Incentive - Manufacturing, your Singapore Company shall, by the end of Year [†]
(31 Dec [†]) meet and maintain until end of incentive period the following:

 

  (i) Invest and maintain at least an additional S$[†] million in fixed asset
investment (including machinery, leasehold improvements and building, but
excluding land), making it a cumulative FAI of at least S$[†] million;

 

  (ii) Incur and maintain an annual Total Business Spending of at least S$[†]
million;

 

  (iii) Employ and maintain a total headcount of at least [†] staff directly and
indirectly involved in the manufacturing operations (of which at least [†]% are
skilled and above); and

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

  (iv) Transfer and manufacture the following product types in Singapore:

 

  •  

At least [†] Consumable Product Types

 

  •  

At least [†] Instrument Product Types

 

  (c) To qualify for an additional [†] years of the Pioneer Incentive -
Manufacturing, making it a total of [†] years, your Singapore Company shall, by
the end of Year [†] (31 Dec [†]) meet and maintain until end of incentive period
the following:

 

  (i) Invest and maintain at least an additional S$[†] million in fixed asset
investment (including machinery, leasehold improvements and building, but
excluding land), making it a cumulative FAI of at least S$[†] million;

 

  (ii) Incur and maintain an annual Total Business Spending of at least S$[†]
million;

 

  (iii) Employ and maintain a total headcount of at least [†] staff directly and
indirectly involved in the manufacturing operations (of which at least [†]% are
skilled and above); and

 

  (iv) Transfer and manufacture the following product types in Singapore:

 

  •  

At least [†] Consumable Product Types

 

  •  

At least [†] Instrument Product Types

 

  (d) To qualify for an additional [†] years of the Pioneer Incentive -
Manufacturing, making it a total of [†] years, the Singapore Company shall, by
the end of Year [†] (31 Dec [†]) meet and maintain until end of incentive period
the following:

 

  (i) Invest and maintain at least an additional S$[†] million in fixed asset
investment (including machinery, leasehold improvements and building, but
excluding land), making it a cumulative FAI of at least S$[†] million;

 

  (ii) Incur and maintain an annual Total Business Spending of at least S$[†]
million;

 

  (iii) Employ and maintain a total headcount of at least [†] staff directly and
indirectly involved in the manufacturing operations (of which at least [†]% are
skilled and above); and

 

  (iv) Transfer and manufacture the following product types in Singapore:

 

  •  

At least [†] Consumable Product Types

 

2

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

  •  

At least [†] Instrument Product Types

 

  (e) Your Singapore Company shall implement its proposed project as stated in
its application dated 4 August 2009 and any subsequent revisions.

 

  (f) All other standard conditions as stated in Annex 1.

3. The granting of the Pioneer Incentive - Manufacturing to your Singapore
Company is subject to the provisions of Part II of the Economic Expansion
Incentives (Relief from Income Tax) Act, Chapter 86. The income and expenses of
the pioneer project period prior to the Production Day shall be computed in
accordance with the provisions of the income Tax Act, except that depreciation
based on accepted accounting standards instead of capital/industrial building
allowances will be allowed as an expense. The first $[†] of the pre-production
profit computed in the said manner during the entire pre-production period shall
be disregarded, i.e. not brought to tax. Any excess over $[†] shall be subject
to tax at the normal corporate tax rate, in the basis period corresponding to
the day before the Production Day. Any loss during the pre-production period
shall be disregarded. Fixed assets acquired by the company before Production Day
shall be deemed to be acquired on Production Day. The company is not eligible to
claim capital/industrial building allowances during the pre-production period
against any pre-production profit brought to tax.

4. We shall be grateful if you can confirm as soon as possible, and within the
validity period of this offer which shall be two months from the date of this
letter, whether you are prepared to accept the Pioneer Incentive - Manufacturing
with the conditions stipulated above. The incentive shall be valid only upon
full acceptance of the above terms and conditions.

5. If you have any queries, please contact Nigel CHEONG at Tel: +65 6832 6804.

 

Yours sincerely,

/s/ Beh Kian Teik

BEH KIAN TEIK DIRECTOR BIOMEDICAL SCIENCES

enc

 

3

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

COY-10-PC/F269-1

S10/1-140791381

200311994M

Chairman

Economic Development Board

250 North Bridge Road

#28-00 Raffles City Tower

Singapore 179101

Attention : MR BEH KIAN TEIK

ACCEPTANCE OF PIONEER INCENTIVE - MANUFACTURING

1. We refer to your letter of offer dated 4 March 2011 of COY-10-PC/F269-1.

2. We confirm that our Company will be implementing the proposed project as
stated in our application to EDB dated 4 August 2009 and that we accept the
offer of the Pioneer Incentive - Manufacturing in full, with the terms and
conditions as stipulated in the above mentioned letter of offer.

 

Signature    :   

/s/ Grace Yow

         Ms. Grace Yow, Managing Director and Vice President    Date    :    25
April 2011   

CC: Nigel CHEONG/BMS

 

* Please detach and return ONLY this letter of acceptance after it has been
endorsed.

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Annex 1

STANDARD CONDITIONS FOR PIONEER INCENTIVE - MANUFACTURING

 

1. During its tax relief period, if the Company carries on any non-qualifying
activities, separate accounts shall be maintained in respect of that
non-qualifying trade or business, and in respect of the same accounting period,
to the satisfaction of the Comptroller of Income Tax.

 

2. Cumulative fixed asset investment refers to investments (at cost) as at the
end of the year. It should take into account addition and disposal of assets
over the year. Additional fixed asset investment refers to investments (at cost)
made during the year. It should take into account only addition of assets over
the year.

AND

Total business spending is defined as production/operating costs less cost of
raw materials, work subcontracted out to overseas parties, and royalties and
knowhow fees paid to overseas parties.

 

3. Professionals and technicians refer to personnel that possess at least the
equivalent of a university degree or polytechnic diploma, respectively, in
educational qualifications.

 

4. The Company shall maintain the conditions prescribed in the Letter of Offer
until the end of the incentive period.

 

5. If required by EDB, the Company shall submit a copy of its annual audited
accounts, together with the detailed profit and loss statement. The Company
shall also disclose information reasonably requested by the Government.

 

6. The Company shall inform EDB of any changes in the Company’s shareholders,
principal activities and any inclusion of income sources which is not stated in
its application and any subsequent revisions.

 

7. If required by EDB, the Company shall submit a report comparing its
projections in the application form with the actual realised figures. The
template for this report and the timeline for submission will be provided by
EDB.

 

8. The terms and conditions of the incentive granted to the Company are to be
kept confidential. Such information is not to be released to any external
parties, the public or the press except with the prior written approval of EDB.

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

9. The Company shall permit EDB officers to inspect the premises where the
project is carried out, the Company’s accounts on expenditures related to the
project and the records on the progress of the project.

 

10. The possession of a Pioneer Incentive - Manufacturing does not absolve the
Company from compliance with the requirements of any law for the time being in
force which may have application to its operation.

 

11. The failure by EDB to insist upon strict performance of the provisions
contained in this Letter of Offer shall not constitute a waiver of EDB’s rights
herein, at law or in equity, or a waiver of any other provisions or subsequent
default by the Company of any of the terms or conditions of this Letter of
Offer.

 

12. In the event the project is terminated or aborted, or if the Company ceases
to exist as a distinct legal entity during its qualifying period,

 

  (a) the Company shall be obliged to inform EDB in writing immediately, and

 

  (b) such termination or abortion shall be deemed as a breach of condition
under which the Pioneer Incentive - Manufacturing was approved, and

 

  (c) EDB has the right to revoke the Pioneer Incentive -Manufacturing from the
Company from the start of any incentive tranche in which such a breach of
condition occurs. Where the terms and conditions of any preceding incentive
tranche(s) have been assessed by EDB to be met, there shall not be a clawback of
the incentive benefits for the preceding incentive tranche(s), notwithstanding
revocation of the Pioneer Incentive - Manufacturing in any subsequent incentive
tranche.

 

13. The Company shall carry out transactions with related parties, if any, at
arm’s length.

 

2

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION